Citation Nr: 0901256	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-10 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
leg discrepancy, left leg, due to total left hip replacement 
surgery.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
common peroneal neuropathy, left foot, due to total left hip 
replacement surgery.


WITNESSES AT HEARING ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision, mailed to the 
veteran in February 2005, of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the veteran's claims of 
entitlement to compensation under 38 U.S.C. § 1151 for leg 
discrepancy, left leg, and for common peroneal neuropathy, 
left foot, each due to total left hip replacement surgery.

In November 2008, the veteran, and a witness, testified 
before the undersigned, seated at the RO in Oakland, 
California.  A transcript of the hearing has been associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The evidence of record indicates that the veteran may be in 
receipt of Social Security disability benefits.  A letter 
dated in September 2004 from the Office of Personnel 
Management instructed the veteran to apply for Social 
Security disability benefits and forward copy of the receipt, 
or notice of allowance or disallowance received from the 
Social Security Administration (SSA).  Further, the veteran, 
in a December 2004 letter to the RO, reported that the SSA 
sent him to a doctor for an examination for disability.  

It appears that the records related to the veteran's Social 
Security disability benefits claim have not been associated 
with the claims file.  Records associated with the veteran's 
Social Security disability benefits claim may include 
evidence pertinent to his claims of entitlement to 
compensation under 38 U.S.C. § 1151 for leg discrepancy, left 
leg, and for common peroneal neuropathy, left foot, each due 
to total left hip replacement surgery.  Because VA is on 
notice that there are additional records that may be 
applicable to the veteran's claims and because these records 
may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, the Board notes that in his March 2005 Notice 
of Disagreement, in a February 2006 statement, and in an 
April 2006 statement sent to the RO in conjunction with his 
Substantive Appeal, the veteran "copied" such 
correspondence to a Mr. Neal with AMVETS.  In his April 2006 
statement, the veteran reported that Mr. Neal would be 
helping him with his appeal.  However, there is no Form 21-
22, Appointment of Veteran's Service Organization as 
Claimant's Representative on file.  There are also no 
arguments, submitted by a representative, on behalf of the 
veteran associated with the claims file.  Thus, it is unclear 
to the Board if the veteran does indeed have representation, 
and the RO should clarify such.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all relevant records 
related to the veteran's Social 
Security disability benefits claim, to 
include any medical records upon which 
SSA based its decision.  If the search 
for such records proves unsuccessful, 
documentation to that effect must be 
added to the claims file. 

2.  Contact the veteran to clarify if 
he has representation.

a.  If a negative response is received 
from the veteran, the claims file 
should be properly documented in this 
regard.

b.  If a positive response is received 
from the veteran, request that the 
veteran submit a duly executed Form 21-
22, Appointment of Veteran's Service 
Organization as Claimant's 
Representative, and associate same with 
the claims file.  Then, forward the 
veteran's claims file to such 
representative in order for the 
representative to have the opportunity 
to offer arguments on the veteran's 
behalf, as to the issues on appeal, to 
include an Informal Hearing 
Presentation.  

3.  Readjudicate the claims on appeal, 
taking into consideration any 
additional evidence added to the 
record.  If the action remains adverse 
to the veteran, provide the veteran and 
his representative, if any, with a 
Supplemental Statement of the Case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).


________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




